Citation Nr: 9934422	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant filed a timely appeal of the decision 
of the Regional Office (RO) which denied her claim for an 
apportionment of the veteran's compensation benefits on 
behalf of the veteran's child.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to May 
1969.


FINDINGS OF FACT

1. The RO denied the appellant's claim for an apportionment 
of the veteran's compensation benefits on behalf of their 
child in January 1993.

2. In a statement of the case issued to her on August 15, 
1994, the RO advised the appellant that she had thirty 
days from the date of the letter to complete her appeal.

2.  The appellant's substantive appeal was received on 
October 31, 1994.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal to 
the RO's denial of her claim for an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
child.  38 U.S.C.A. § 7105a(b) (West 1991); 38 C.F.R. 
§ 20.501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The appellant submitted a claim for an apportionment of the 
veteran's compensation benefits on behalf of their child in 
January 1993.

In a special apportionment decision dated in July 1993, the 
RO denied the appellant's claim.  She and the veteran were 
notified of this determination by a letter dated July 8, 
1993.  

The appellant's notice of disagreement was received in August 
1993.

A statement of the case was issued to the appellant on August 
15, 1994.  She was advised that "[i]f we do not hear from 
you in 30 days, we will assume you do not intend to complete 
your appeal and we will close our record."  

The appellant's substantive appeal was received on October 
31, 1994.

Analysis

In the case of simultaneously contested claims, a Substantive 
Appeal must be filed within 30 days from the date of the 
mailing of the Statement of the Case.  The date of the 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105A; 38 C.F.R. § 20.501.  

It is not disputed that the appellant's claim for an 
apportionment constituted a contested claim.  Accordingly, 
special rules concerning time limits for filing appeals are 
applicable.  In this case, the appellant's claim for an 
apportionment of the veteran's compensation benefits on 
behalf of their child was denied by the RO.  She duly 
submitted a notice of disagreement, and the RO ultimately 
issued a statement of the case on August 15, 1994.  At that 
time, as noted above, the appellant was informed, consistent 
with the regulation cited above, that she had only thirty 
days in which to perfect her appeal.  Clearly, since her 
substantive appeal was not received until October 31, 1994, 
the filing was not timely.  It must be concluded, 
accordingly, that she did not file a timely appeal to the 
RO's denial of her claim for an apportionment of the 
veteran's compensation benefits on behalf of their child.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  


ORDER

Since the appellant did not submit a timely appeal of the 
RO's denial of her claim for an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
child, the appeal denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

